 
Exhibit 10.25
 
AMENDMENT TO OFFER LETTER DATED OCTOBER 4, 1999
 
This Amendment to the Offer Letter dated October 4, 1999 (the “Amendment”) is
made and entered into as of June 20, 2002, by and between Openwave Systems Inc.,
a Delaware corporation (the “Company”), and Michael Mulica, an Illinois resident
(the “Executive”).
 
This Amendment is intended to provide Executive with the compensation and
benefits described herein in the event of the termination of Executive’s
employment by the Company without Cause (other than by reason of Executive’s
Disability) (a “Termination”), or the termination by the Company of Executive’s
service as an officer of the Company (a “Demotion”). The term “Disability” shall
mean that Executive has been unable to perform his Company duties as the result
of his incapacity due to physical or mental illness or injury, and such
inability, at least 26 weeks after its commencement, is determined to be total
and permanent by a physician selected by Executive or Executive’s legal
representative and acceptable to the Company or its insurers (such agreement as
to acceptability not to be unreasonably withheld). The term “Cause” shall have
the same meaning as in the Offer Letter dated October 4, 1999 (“Offer Letter”).
 
RECITALS
 
A.    The Company and Executive wish to amend the Offer Letter as set forth
below and agree that all other provisions of the Offer Letter that are not
modified by this Amendment or were otherwise previously modified by Executive
and the Company shall remain in full force and effect.
 
B.    This Amendment shall supersede any other policy, plan, program or
arrangement, including, without limitation, a contract between Executive and any
entity, relating to compensation and benefits payable by the Company to
Executive in the event of Termination or Demotion, except as provided in Section
1.2 of the Amendment.
 
TERMS AND CONDITIONS
 
In consideration for the promises set forth below, the Company and the Executive
hereby agree as follows:
 
1.
 
Benefits.    The provisions of this Section 1 shall exclusively govern
Executive’s rights upon Termination or Demotion.

 

 
1.1.
 
Subject to Executive’s continued compliance with each and every provision set
forth in Section 3, in the event of Executive’s Termination or Demotion, the
Executive shall be entitled to the following:

 

 
a.
 
An amount equal to Executive’s Base Salary at the monthly rate in effect during
the last regularly scheduled payroll period at the time of

 



--------------------------------------------------------------------------------

 
Executive’s Termination or Demotion (the “Monthly Base Salary”), for a period of
nine months (the “Initial Nine Month Period”) payable in semi-monthly
installments through the Company’s payroll system;
 

 
b.
 
Provided that the Initial Nine Month Period commences prior to October 31, 2002,
an amount equal to twenty-five (25%) of the Executive’s Monthly Base Salary for
the period from the end of the Initial Nine Month Period until July 31, 2003
(the “Subsequent Period”).

 

 
c.
 
One hundred (100%) of Executive’s Variable Pay Target Bonus, as in effect during
the fiscal year in which Executive’s Termination or Demotion occurs, only for
the Initial Nine Month Period (and not for the Subsequent Period, if any),
payable on or within five business days after the date that is nine months after
Executive’s Termination or Demotion;

 

 
c.
 
Continued coverage for Executive and his family under the Company’s health
benefit plans to the extent provided by the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) at the same cost to Executive as is in
effect for coverage under such health benefit plans immediately prior to
Executive’s Termination or Demotion for the nine month period following such
Termination or Demotion (the “Covered Period”); and

 

 
d.
 
Continued vesting and exercisability during the Initial Nine Month Period and
the Subsequent Period, if any, of outstanding options to purchase shares of the
Company’s common stock granted to Executive (the “Options”), with all Options
continuing to be exercisable by Executive for three months following the last
day of vesting of the Options (which vesting shall terminate on (i) July 31,
2003 if the Termination or Demotion occurs prior to October 31, 2002, (ii) nine
months after Termination or Demotion if the Termination or Demotion occurs on or
after October 31, 2002, or (iii) earlier under certain circumstances as provided
herein).

 

 
1.2
 
Coordination with Other Severance Benefits.    In accordance with Subsection
3(f) of that certain Change of Control Severance Agreement effective as of
October 12, 2001 between the Executive and the Company (the “Change of Control
Agreement), if Executive is entitled to cash payments, accelerated vesting of
stock options or restricted stock grants, or any other benefits from the Company
under this Amendment in connection with his Termination or Demotion, then the
benefits to be paid to Executive, if any, under the Change of Control Agreement
shall be reduced by the benefits received by Executive under this Amendment.

 
2.
 
Limitation on Severance Payments.    In the event that the severance payments
and other benefits provided for in this Amendment or otherwise payable or
provided to the Executive (i) constitute “parachute payments” within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
and (ii) but for this Section 2 would be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision thereto



2



--------------------------------------------------------------------------------

 
(the “Excise Tax”), then the Executive’s severance payments and benefits
provided for hereunder shall be either (i) delivered in full pursuant to the
terms of this Amendment or (ii) delivered as to such lesser extent which would
result in no portion of such severance payments and other benefits being subject
to the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by the Executive, on an after-tax basis, of the greatest amount of
severance payments and benefits provided for hereunder, notwithstanding that all
or some portion of such severance payments and benefits may be subject to the
Excise Tax. Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 2 shall be made by the Company’s
accountants prior to a “change in ownership or control” (as such terms are
defined in Section 280G of the Code), whose determination shall be conclusive
and binding upon the Executive and the Company for all purposes.
 
3.
 
Non-Competition; Consulting Services.

 

 
3.1
 
As Senior Vice President, Office of Customer Operations, Wordwide Sales,
Executive has acquired and will continue to acquire knowledge of sensitive and
confidential information relating to product development road maps, marketing
plans, competitive plans and pricing strategies and trade secrets (the
“Confidential Information”). Were Executive to directly or indirectly be engaged
in any business in Competition (as hereinafter defined) with the Company or its
subsidiaries, Executive acknowledges that the Confidential Information which the
Company has provided and will provide to Executive could readily be used by
Executive and provide the Executive and competing business with a significant
advantage in competing against the Company or its subsidiaries. As a condition
to being entitled to any of the benefits described in Section 1, for a period of
nine months following the date of Termination or Demotion, Executive agrees
that, without the prior written consent of the Company, Executive will not,
directly or indirectly, either as principal, manager, agent, consultant,
officer, stockholder, partner, investor, lender or employee or in any other
capacity, carry on, be engaged in or have any financial interest in (other than
an ownership position of less than 1 percent in any company whose shares are
publicly traded), any business, which is in Competition with the existing
business of the Company or its subsidiaries (“Competitive Activity”).

 

 
3.2
 
For purposes of this Section 3, a business shall be deemed to be in
“Competition” with the Company or its subsidiaries if it is engaged in or has
taken concrete steps toward engaging in the business of providing (A) software
that enables Internet connectivity or enables or provides data services on
mobile devices (such as messaging and location) to communication service
providers or enterprise customers, or (B) messaging software to communication
service providers, Internet service providers or enterprise customers, either as
carried on or being developed by the Company or its affiliates as of the date of
Executive’s Termination or Demotion, in all cities, counties, states and
countries in which the business of the Company or its affiliates is then being
conducted or its products are being sold.

 

 
3.3
 
The Company and Executive agree that if during the Non-competition Period,
Executive engages in Competitive Activity, such Competitive Activity shall
inevitably result in the disclosure of the Company’s Confidential Information.
Non-competition Period shall mean the period ending at the later of: (a) nine
months following the date of Executive’s Termination



3



--------------------------------------------------------------------------------

 
or Demotion; or (b) the end of the Subsequent Period if the Initial Nine Month
Period commences prior to October 31, 2003.
 

 
3.4
 
In the event of Executive’s Demotion, then Executive’s employment with the
Company must remain his primary employment as defined under applicable law
during the Initial Nine Month Period and Subsequent Period, if any, as a
condition to being entitled to any of the benefits described in Section 1. . The
Company and Executive agree that if Executive’s level of service is less than
full time (i.e., at least forty hours per week), Executive shall only be
entitled to welfare benefits as provided in Section 1.1(c) of this Amendment and
further vesting of Options.

 

 
3.5
 
Specific Performance.    Executive and the Company agree that the covenants in
Section 3 are reasonable covenants under the circumstances, and further agree
that if in the opinion of any court of competent jurisdiction such restraints
are not reasonable in any respect, such court shall have the right, power and
authority to excise or modify such provision or provisions of this covenant as
to the court shall appear not reasonable and to enforce the remainder of the
covenant as so amended. Executive agrees that any breach of the covenants
contained in Section 3.1 would irreparably injure the Company. Accordingly,
Executive agrees the Company’s remedies at law for a breach or threatened breach
of any of the provisions of Section 3 would be inadequate and, in recognition of
this fact, Executive agrees that, in the event of such a breach or threatened
breach, the Company may, without posting any bond, in addition to pursuing any
other remedies it may have in law or in equity, obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available
against Executive from any court having jurisdiction over the matter,
restraining any further violation of this Amendment by Executive. In addition,
in the event that Executive does not comply with all of his obligations set
forth under this Section 3, the Company may also cease making any payments
otherwise required by this Amendment and all Options shall automatically cease
any further vesting.

 
4.
 
Successors.

 

 
4.1
 
Company’s Successors.    Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Amendment and agree expressly to perform
the obligations under this Amendment in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Amendment, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 4.1 or which becomes
bound by the terms of this Amendment by operation of law or otherwise.

 

 
4.2
 
Executive’s Successors.    The terms of this Amendment and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 
5.
 
Notice.    Notices and all other communications contemplated by this Amendment
shall be in writing and shall be deemed to have been duly given either (i) when
personally delivered or



4



--------------------------------------------------------------------------------

 
sent by facsimile or (ii) five (5) days after being mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of
Executive, mailed notices shall be addressed to him at the home address or
facsimile number which he most recently communicated to the Company in writing.
In the case of the Company, mailed notices or notices sent by



5



--------------------------------------------------------------------------------

 
facsimile shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its General Counsel or Chief Operating
Officer.
 
6.
 
Governing Law.    This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois.

 
7.
 
Entire Agreement; Term.    The Offer Letter, this Amendment and the Change of
Control Agreement contain the entire understanding of the parties with respect
to the Executive’s Termination or Demotion. This Amendment may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
If not otherwise extended in a signed writing by Executive and the Company prior
to its expiration, this Amendment shall automatically expire on the second
anniversary of the day and year first above written.

 
8.
 
Waiver.    If either party should waive any breach of any provision of this
Amendment, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Amendment.

 
9.
 
Severability.    The parties intend that the covenants and agreements contained
in the provisions of this Amendment shall be deemed to be a series of separate
covenants and agreements. If, in any judicial proceeding, a court shall refuse
to enforce all of the separate covenants deemed included in the provisions of
this Amendment, then such unenforceable covenants shall be deemed eliminated
from the provisions of this Amendment for the purpose of such proceeding to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceeding. If any one or more of the covenants contained in this Amendment
is for any reason held to be excessively broad as to duration, geographical
scope, activity or subject, it will be construed by limiting and reducing it, so
as to be enforceable to the extent compatible with the applicable law as it then
appears.

 
10.
 
Withholding Taxes.    The Company may withhold from any amounts payable under
this Amendment such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 
11.
 
Right to Continued Employment.    Nothing in this Amendment shall confer upon
Executive any right to continue in the service of the Company for any specific
duration or interfere with or otherwise restrict in any way the right of the
Company or Executive to terminate his service at any time and for any reason,
with or without cause. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law.



6



--------------------------------------------------------------------------------

 
12.
 
Facsimile; Counterparts.    This Amendment may be executed and delivered by
facsimile and in separate counterparts, any one of which need not contain
signatures of more than one party, but all of which taken together will
constitute one and the same Amendment.

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
effective as of the day and year first above written.
 
OPENWAVE SYSTEMS INC.
 
 
By:  

--------------------------------------------------------------------------------

  Name:
  Title:
 
 
 
EXECUTIVE:
 

--------------------------------------------------------------------------------

Michael Mulica



7